       Case 1:20-cv-10463-RGS Document 43 Filed 07/11/20 Page 1 of 1



                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

        STANDING ORDER RE: DEFAULT PROTECTIVE ORDER
          IN COMPLEX CASES FILED BEFORE STEARNS, D.J.

                                June 1, 2017

STEARNS, D.J.

      In complex (such as patent, trade secret, securities fraud) cases where

the parties reasonably believe a protective order is necessary to preserve the

confidentiality of documents and information produced in discovery, until

such a time that the parties propose and the court adopts a stipulated

protective order (or present competing proposals for the court’s decision),

the court will impose the following the default protective order.

      Documents and information that either party in good faith believes is

confidential may be produced in discovery with the designation

“Confidential Pursuant to the Court’s Default PO,” and until such a time the

designation is altered or removed by the parties’ agreement or by court order,

a so-designated document may only be accessed by the parties’ outside

counsel and the court and their personnel.


                                    SO ORDERED.

                                    /s/ Richard G. Stearns
                                    ___________________________
                                    UNITED STATES DISTRICT JUDGE
